Citation Nr: 1225305	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  07-13 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Ronald C. Sykstus, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION


The Veteran had active military service from July 1954 to March 1958.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a February 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim for a compensable rating (i.e., a rating higher than 0 percent) for post-operative residuals of a left inguinal herniorrhaphy. 

The Board issued a decision in January 2010 denying a compensable rating for this service-connected hernia disability, but granting a separate 10 percent rating for a painful and tender scar as a residual of the hernia surgery.  The Board also determined the Veteran had filed an additional, derivative, claim for a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, because this additional derivative TDIU claim needed to be further developed before being decided, the Board remanded this derivative TDIU claim to the RO via the Appeals Management Center (AMC).  See VAOGCPREC 6-96 (Aug. 16, 1996); VAOGCPREC 12-2001 (July 6, 2001).

The AMC subsequently completed the requested development of this derivative TDIU claim, issued a supplemental statement of the case (SSOC) in August 2010 denying this claim, and returned the file to the Board for further appellate consideration of this claim.

The Board advanced the appeal of this claim on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  But in an October 2010 decision, the Board denied this derivative TDIU claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  He was represented in his appeal to the Court by a private attorney, who continues to represent him before VA.  VA's Office of General Counsel represented the Secretary.  The parties filed a Joint Motion asking the Court to vacate the Board's decision and remand this derivative TDIU claim for further development and readjudication in compliance with directives specified.  The Court granted this Joint Motion for Vacatur and Remand in a December 2011 Order and since has returned the file to the Board.

To comply with this Order, the Board in turn is remanding this derivative TDIU claim to the RO.


REMAND

In its October 2010 decision, the Board noted that the Veteran's private physician, Dr. B.W.R., in September 2004 and again in February 2010, had submitted statements indicating he believed the Veteran was "totally and permanently disabled for any type of meaningful work."  But Dr. B.W.R. clarified that the Veteran has numerous medical problems that include lumbar pain, coronary artery disease, hypertension, prostatitis, gastritis, reflux esophagitis, chronic anxiety, and arthritis.  He also indicated the Veteran had a herniorrhaphy several years ago and has had sexual difficulty and pain in the scrotal area since.

The Board further noted that an April 2010 VA compensation examination (an examination the Board had requested when remanding this derivative TDIU claim in January 2010) had found that the Veteran's past inguinal hernia repairs, including the ilioinguinal neuritis, would not cause a functional limitation that would affect or impede his ability to work in a substantially gainful occupation.

As well, the Board pointed out that in August 2010, Dr. M.A.D. had submitted a statement reiterating the Veteran has multiple health problems, so many other disabilities besides the hernia repair and associated residuals - including lupus, hypertension, chronic obstructive pulmonary disease (COPD), coronary artery disease (status post 7 bypasses), and lower extremity claudication.  Dr. M.A.D. also concluded the Veteran is unable to perform any kind of work, so unemployable, but without also attributing this specifically to the service-connected hernia disability and associated residuals.

The parties to the Joint Motion, however, found that the Board's reliance on Dr B.W.R.'s and the VA examiner's opinions was inadequately explained, thus, the Board had failed to provide a sufficient statement of reasons or bases for its decision.  In particular, the parties noted that the VA examiner's conclusion that a repaired inguinal hernia "would not cause disability" is unsupported by any rationale, and that such a blanket statement was belied by the fact that a claimant may receive up to a 60-percent rating for this disability.  See 38 C.F.R. § 4.114, Diagnostic Code 7338.

Secondly, in regard to Dr. B.W.R.'s statement, while the Board correctly stated that a service-connected disability, standing alone, must be sufficiently disabling to cause unemployability in order to be entitled to TDIU, the parties agreed that Dr. B.W.R.'s statements did not specifically address this question but simply observed the many disabilities without attribution or apportionment.  As such, the evidentiary value of these statements extended no further than as support for the need to obtain a VA opinion on the matter.  

Because, at least currently, the Veteran has just a 10-percent rating for the painful and tender scar associated with and as a residual of his left herniorrhaphy, and a 0 percent (i.e., noncompensable) rating for the underlying left herniorrhapy, his combined rating for these two service-connected disabilities is just 10 percent and has been effectively since June 2, 2004.  So as the Board previously pointed out, he does not presently have sufficient ratings to satisfy the threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.  This, in turn, means that he may only presently receive this requested benefit (even if shown to be so entitled) on an extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) and Thun v. Peake, 22 Vet. App. 111 (2008).  And the Board is precluded from assigning an extra-schedular rating, including an extra-schedular TDIU, in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  Rather, this initial consideration is vested in the Under Secretary for Benefits or the Director of Compensation and Pension (C&P) Service.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Since the Board's prior October 2010 decision denying this derivative TDIU claim, the Veteran has undergone additional surgery in January 2012 at Princeton Baptist Medical Center in Birmingham, Alabama, for a recurrent right inguinal hernia.  This was the preoperative diagnosis, as were coronary artery disease, status post coronary artery bypass graft and stenting, aortic aneurysm, and bronchitis.  The procedure involved an open or plug repair of a right inguinal/femoral hernia, recurrent coronary.  It was indicated the Veteran had had two prior repairs, initially at age 17 while in the Army and later in 1972.  As for the current recurrence, it was confirmed by a CT scan and described as "quite symptomatic," hence, the reason apparently for that additional surgery in January 2012.  However, service connection is currently in effect only for a left herniorrhaphy and residual surgical scar, and in any event upon completion of this additional surgery the blood supply and venous drainage of the right testicle appeared intact.  Also, otherwise, there was no evidence of bleeding.  He had thus far tolerated the procedure well.  His sponge and lap count were correct, and he was to be followed in the perioperative unit appropriately.

As further support for his claim, the Veteran since has submitted a May 2012 statement from J.P., LCSW, PIP, who is a clinical social worker at the local VA Medical Center (VAMC) in Birmingham, Alabama.  He primarily spoke about the Veteran's mental health diagnosis, prognosis and treatment, indicating the Veteran had been followed there and at the Jasper Community-Based Outpatient Clinic (CBOC) since 2012 for a diagnostic impression of Anxiety Disorder, not otherwise specified (NOS), and Major Depressive Disorder, recurrent, moderate.  This commenting clinical social worker also indicated, however, that the Veteran has struggled with anxiety and depression ever since he was unable to work due to hernia complications, also noting that he has a history of hernia surgeries that date back to the time he was in the military.  This commenting clinical social worker then goes on to state that, when the Veteran was unable to work for the post office due to hernia problems, this led to a life of anxiety and depressive symptoms.  This social worked also said the Veteran had never adjusted to losing his security and stability of employment due to his hernia operations, also noting that he currently finds it difficult to make decisions and work in crowds, which his employment requires.  So this commenting social worker thought it as likely as not to assume that the Veteran's anxiety and depressive symptoms are related to the complications with his hernia, adding that it seems unlikely he can consistently keep employment at the present time due to his level of functioning with his mental illness.  This commenting social worker closed by saying the Veteran has failed to benefit from outpatient treatments but will continue to pursue help to minimize these symptoms.  He will need continual medication management and psychotherapy to maintain his current level of functioning.

In other portions of this statement, however, this commenting social worker indicated the Veteran's Global Assessment of Functioning (GAF) is 53, adding that this low of a GAF score consistently is indicative of moderate symptoms.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Fourth Edition of the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  The higher the score, the higher the overall functioning of the individual is.  And, here, in summary, this commenting social worker indicated the Veteran struggles greatly with mental illness, noting that it affects every aspect of his life and can be quite debilitating.  Yet, as mentioned, a GAF score of 53 (meaning in the 51-60 range) was assigned, which, as even this commenting social worker acknowledges, indicates the Veteran has relatively "moderate" symptoms (e.g., flat effect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co-workers).  It is only when his GAF score is lower, in the 41-50 range, when it is indicative of "serious" symptoms or any "serious" impairment in social, occupational, or school functioning (e.g., unable to keep a job) or even lower, in the 31-40 range, when there is some impairment in reality testing or communication or "major" impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., unable to work).  
See DSM-IV at 46-47 and 38 C.F.R. § 4.130.  So this clinician's characterization of the severity and effect of the Veteran's mental illness on his overall social and occupational functioning is seemingly somewhat at odds with the GAF score assigned.  And this is true even conceding that a Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id.

In any event, the Veteran has yet to file a claim for service connection for his mental illness as secondary to his service-connected hernia disability.  See 38 C.F.R. § 3.310(a) and (b) (permitting service connection on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, even to the extent this May 2012 statement from this social worker could be considered a claim for this additional disability of mental illness, the RO would first have to consider this claim, deny it, and the Veteran respond by appealing the decision to the Board for the Board to have jurisdiction to consider this additional issue.  See 38 C.F.R. § 20.200 (2011) (indicating an appeal to the Board consist of a timely filed notice of disagreement (NOD), in writing, and, after receipt of a statement of the case (SOC), a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement)).  The Board, however, is referring, rather than remanding, this additional claim to the RO for all appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).  But in doing so, the Board also recognizes that, in the event of another appeal to the Court concerning this derivative TDIU claim, the Court's jurisdiction will extend not only to this claim but also to this other claim for mental illness secondary to the service-connected hernia disability on which this derivative TDIU claim is predicated.  See Young v. Shinseki, No. 09-162(E), 2012 WL 1931226, at *1 (Vet. App. May 24, 2012) (per curiam) (en banc).

Accordingly, the derivative TDIU claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule an appropriate VA examination to reassess the severity of the Veteran's service-connected disability, including to determine whether there has been recurrence of a hernia (left versus right) and to describe all associated manifestations of his scars that he has as residuals of his prior surgeries.

Medical opinion also is especially needed concerning whether the service-connected hernia disability and residual scars (and only these service-connected disabilities, unless some other disability is also determined to be service connected) render the Veteran incapable of re-entering the work force and obtaining and maintaining substantially gainful employment, versus just marginal employment in comparison, given his level of education, prior work experience and training, etc., and if not considering his advancing age or occupational impairment from disabilities that are not service connected - including his lumbar pain, coronary artery disease, status post coronary artery bypass grafting and stenting, hypertension, prostatitis, gastritis, reflux esophagitis, arthritis, lupus, COPD, and lower extremity claudication.

It therefore is imperative the designated VA examiner, if at all possible, attribute or apportion that measure of the Veteran's occupational impairment that is specifically attributable to his service-connected hernia disability and residual scars versus these several other disabilities that are not presently service connected.  To this end, the examiner should comment specifically on the consequence of the Veteran's service-connected hernia disability and associated scars or any other residual of this disability, especially in terms of his overall ability to obtain and maintain employment as compared to the amount of employment handicap he has on account of the several disabilities that are not service connected.

*And because he has made what amounts to an additional claim for mental illness (depression and anxiety) secondary to his hernia disability, it first would need to be determined whether service connection is warranted for this additional mental illness.  If it is, then it may be considered along with the hernia disability and associated scars in determining whether the Veteran is unemployable.  Whereas, if it is not determined to be a secondarily service-connected disability, it may not be considered in determining whether he is unemployable, only instead the hernia disability and associated scars.

All diagnostic testing and evaluation needed to assist in making these important determinations should be performed.  The examiner must consider the Veteran's medical and occupational histories in making this assessment, so review of the claims file, including a complete copy of this remand, is essential.


2.  Then readjudicate this derivative TDIU claim in light of all additional evidence - including, if necessary, determining whether this benefit should be granted on an extra-schedular basis under 38 C.F.R. § 4.16(b) if the Veteran still does not satisfy the threshold minimum rating requirements for this benefit under § 4.16(a).  So a referral of this derivative TDIU claim to the Under Secretary for Benefits or the Director of C&P Service may be required.  If this claim is not granted to the Veteran's satisfaction, send him and his attorney another supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this derivative TDIU claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

